Exhibit 10.6

 
BASE INDENTURE
 
SECOND AMENDMENT AGREEMENT
 
BASE INDENTURE SECOND AMENDMENT AGREEMENT dated as of December 28, 2001 (the
“Amendment”), to the Base Indenture, dated as of December 11, 1998 (the “Base
Indenture”), between Bishop’s Gate Residential Mortgage Trust, as Issuer, and
The Bank of New York, as Indenture Trustee (the “Parties”), as amended by the
Base Indenture Amendment Agreement, dated as of October 31, 2000 (the “First
Amendment” and, together with the Base Indenture, the “Agreement”), between the
Parties. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Parties entered into the Base Indenture, dated as of December 11,
1998;
 
WHEREAS, the Parties amended the Base Indenture by executing that certain Base
Indenture Amendment Agreement, dated as of October 31, 2000; and
 
WHEREAS, the Parties desire to further amend certain provisions of the Agreement
as described herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.  Amendment of the Agreement.
 
(a)  Clause (o) of Section 9.1 of the Agreement is hereby amended by deleting
the term “Reserve Fund” and replacing it with the term “Cash Collateral
Account”.
 
(b)  Clause (r) of Section 9.1 of the Agreement is hereby amended by deleting
the term “Reserve Fund” and replacing it with the term “Cash Collateral
Account”.
 
(c)  The definition of “Enhancement” is hereby amended by deleting the term
“Reserve Fund” within such definition and replacing it with the term “Cash
Collateral Account”.
 
2.  Continuation of the Transaction. Except as expressly set forth herein, the
Agreement is hereby ratified and confirmed and shall remain in all respects in
full force and effect.
 
3.  Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be considered an original and all of which, when taken
together, shall constitute one and the same instrument.
 
4.  Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PROVISIONS THEREOF).
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 
BISHOP’S GATE RESIDENTIAL MORTGAGE TRUST, as Issuer
 
By: CENDANT MORTGAGE CORPORATION, as Administrator
 
By:
 
Name:
Title:
 
THE BANK OF NEW YORK,
 
as Indenture Trustee
 
By:
 
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 